


116 HR 3599 IH: Law Enforcement Needs to Know Act
U.S. House of Representatives
2019-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 3599
IN THE HOUSE OF REPRESENTATIVES

June 28, 2019
Ms. Adams introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To establish a grant program for States and Indian Tribes to enroll individuals purchasing firearms and holders of licenses or permits to possess, carry, sell, or transfer firearms into the FBI’s Rap Back program.
 
 
1.Short titleThis Act may be cited as the Law Enforcement Needs to Know Act.  2.Sense of CongressIt is the sense of Congress that— 
(1)The National Instant Criminal Background Check System (NICS), which is used to conduct background checks on individuals as they purchase a gun from federally licensed firearms dealers, provides a one-time snapshot view of an individual’s criminal history status. It does not, however, provide notice to Federal, State, or local law enforcement officials if a firearm owner later falls into a category of people prohibited by law from possessing firearms.  (2)Law enforcement should be notified when a firearm license or permit holder loses his or her legal eligibility for the license or permit through criminal activity anywhere in the country. 
(3)The Rap Back Service is a capability of the Federal Bureau of Investigation’s Next Generation Identification (NGI) system. The Rap Back Service provides notice to authorized agencies of activity of licensed individuals that might impact their continued eligibility for a license. Enrollment in the Rap Back Service eliminates the need for repeated background checks on a person in order to determine whether they continue to be eligible for their license.  (4)In 2012, the Government Accountability Office issued a report based on a survey of State concealed carry permitting systems. The report found that 6 of the 9 States surveyed used in-State rap back services to monitor the continued eligibility of concealed carry permitholders. The report also found that the FBI’s nationwide Rap Back Service may provide States with the opportunity to subscribe to this service and automatically be notified of subsequent arrests across the United States for crimes committed by permit holders.. 
3.Grant program 
(a)In generalThe Attorney General shall award grants to States and Indian Tribal governments to assist those States and Indian Tribal governments in enrolling individuals purchasing firearms or applying for firearm licenses in the Rap Back Service.  (b)Eligibility requirements (1)In generalTo be eligible for a grant under subsection (a), a State or Indian Tribal government shall have in place a law that— 
(A)with respect to an individual purchasing a firearm— (i)requires the individual to provide fingerprints in connection with such purchase, which fingerprints shall be sufficient to enroll the individual in the Rap Back Service upon the completion of the sale of the firearm; and 
(ii)requires each agency that facilitates the sale of the firearm to ensure that the individual is enrolled in the Rap Back Service; and  (B)in the case of a State or Indian Tribal government that issues licenses for an individual to purchase, possess, transfer, acquire, or carry a firearm in some or all circumstances or locations— 
(i)requires the individual to provide fingerprints in connection with an application for the issuance or renewal of such a license, which fingerprints shall be sufficient to enroll the individual in the Rap Back Service upon the completion of the sale of the firearm; and  (ii)requires each agency that issues or renews such license to ensure that the individual is enrolled in the Rap Back Service. 
(2)ApplicationA requirement for a law described under paragraph (1) does not apply with respect to individuals who are certified to purchase, possess, own, transfer, acquire, or carry a firearm in the course of their employment.  (c)Use of grant amountsGrants awarded to States or Indian Tribes under this section may only be used to— 
(1)create electronic systems to enroll individuals described in subparagraphs (A) and (B) of subsection (b)(1) in the Rap Back Service and for the receipt of criminal history information about such individuals from the Rap Back Service;  (2)assist local agencies in establishing or enhancing their own capacities to perform activities described in paragraph (1); 
(3)ensure the accuracy and security of the systems established under paragraphs (1) and (2);  (4)enroll such individuals in the Rap Back Service; or 
(5)collect and analyze data to measure compliance with the level of enrollment of such individuals in the Rap Back Service.  (d)Matching fundsThe portion of the costs of an activity provided by a grant under subsection (a) may not exceed 50 percent, unless the Attorney General waives, wholly or in part, the requirement under this subsection of a non-Federal contribution to the costs of an activity. 
(e)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section.  (f)Consistency with National Criminal History Improvement ProgramThe Attorney General shall carry out the grant program under this section in a manner that is consistent with the National Criminal History Improvement Program. 
4.DefinitionsIn this Act: (1)The term firearm has the meaning given the term in section 921 of title 18, United States Code. 
(2)The term Rap Back Service means the capability of the Federal Bureau of Investigation’s Next Generation Identification system to provide notice to law enforcement agencies authorized by the Federal Bureau of Investigation to use such capability of arrests or other activity of licensees that might impact their continued eligibility for a license to purchase, possess, own, transfer, acquire, or carry a firearm in some or all circumstances or locations.   